On Petition for Rehearing.
(229 Pae. 1119.)
McBRIDE, C. J.
The words “with prejudice” used by the court below in dismissing plaintiff’s action added nothing to the significance or effect of the order. Plaintiff had brought an action against a large number of defendants upon a document which was in legal effect a separate agreement on the part of each signer to pay his share of a particular sum, and was just as much a separate and individual contract as if, instead of being included in one paper, each signer had signed a separate agreement upon a separate piece of paper. The court properly required plaintiff to elect as to which of the individual defendants he would proceed against, which he declined to do, and thereupon the court dismissed his case, “with' prejudice.” If this somewhat unusual phrase signifies anything in the connection there used, it means that plaintiff shall be precluded from bringing his action against the defendants in one complaint. His refusal to elect amounted, in effect, to a voluntary nonsuit, and the judgment does not pre*646elude Mm from bringing separate actions against each defendant.
With this explanation our former opinion is adhered to. Rehearing Denied.
Burnett, Bean and Coshow, JJ., concur.